Exhibit 10.35

 

November 10, 2017

 

Mr. Reginald Brown

Drone Aviation Corporation

11651 Central Parkway, #118

Jacksonville, FL 32224

VIA EMAIL — rbrown@droneaviationcorp.com

 

Dear Mr. Brown:

 

We are pleased that Drone Aviation Corporation has asked Global Security
Innovative Strategies, L.L.C. (“GSIS”) to support its business development
activities. Pursuant to our conversations, this letter (“Agreement”) documents
the terms of the relationship between GSIS and Drone Aviation Corporation (“DAC”
— the CLIENT) for consulting services to be performed by GSIS on behalf of DAC
for a period of 6 months effective the 1st of November 2017.

 

Scope and Purpose. GSIS will advise and consult DAC and its leadership,
employees, subcontractors and agents with respect to the following:

 

1.Business development support for opportunities within the Department of
Homeland Security (DHS), U.S. Customs and Border Protection (CBP), and U.S.
Border Patrol (USBP).

 

2.Business development support for opportunities within the U.S. Army.

 

3.General consulting and business development support for opportunities fostered
and advanced by the Kratos Defense & Security Solutions and DAC partnership.

 

4.General consulting support for DAC’s role and activities as part of the
Security Center of Excellence in Orlando, FL.

 

5.Other opportunities mutually agreed to by DAC and GSIS (e.g. commercial
opportunity with AT&T).

 

GSIS shall submit a report with each invoice summarizing activities conducted
during the previous month.

 

Staffing. Commissioner David Aguilar, will be the Engagement Principal for this
relationship. GSIS Director of Business Operations Pancho Kinney will manage
day-to-day coordination and communication with CLIENT on behalf of GSIS.

 

Schedule. The initial period of performance will be 6 months, effective from the
1St of November 2017.

 

Fee.

 

DAC hereby agrees to pay GSIS a monthly retainer fee of $10,000.00 for the tasks
outlined in the Scope and Purpose section. This fee will be revisited after 90
days.

 

Reasonable and actual expenses incurred by GSIS including transportation, meals,
lodging when GSIS personnel travel on behalf of DAC will be reimbursed by
CLIENT, provided that each expense over $500.00 shall be subject to preapproval
by CLIENT. Any fees and reimbursable expenses shall be paid within 30 calendar
days of CLIENT receiving a GSIS invoice for such fees and expenses.

 



 

 

 

[ex10-35_001.jpg] 

GSIS - DRONE AVIATION CONSULTING AGREEMENT, NOVEMBER 2017 

 

Independent Contractor. The relationship between GSIS and CLIENT is as an
independent contractor of CLIENT and nothing in this Agreement will be construed
to create a joint partnership, joint venture, or employer-employee relationship.
Neither party has the right or authority to make any contract, representation,
or binding promise of any nature on behalf of the other party, whether oral or
written, without the express written consent of the other party. Each party
shall be and remain solely responsible for wages, hours, and all other
conditions of employment of its own personnel during the term of this Agreement.
Accordingly, GSIS shall be responsible for payment of all taxes arising out of
its duties, activities and compensation under this Agreement, including, without
limitation, federal, state and local taxes.

 

Representations, Warranties and Covenants of the Parties. CLIENT and GSIS each
severally represents, warrants and covenants, respectively, that:

 

(a)it has no obligations, legal or otherwise, inconsistent with the terms of
this Agreement or with it undertaking a relationship with the other Party;

 

(b)the performance of all of the terms of this Agreement does not and will not
breach any agreement or obligation of any kind made prior to entering into this
Agreement;

 

(c)the performance of all the terms of this Agreement do not and will not
violate any applicable law, rule or regulation, including but not limited to any
relevant secrecy law, privacy rights, ITAR, anti-spam regulations, embargo and
export law, or any proprietary or other right of any third party; and

 

(d)it has not and will not enter into any agreement (whether oral or written) in
conflict with this Agreement.

 

Moreover, GSIS represents and warrants that: (a) the Services will be provided
by GSIS personnel having the appropriate level skills and training; and (b) GSIS
will perform all Services on time and in a professional and workmanlike manner.

 

Confidential Information. As used herein, “Confidential Information” means all
information concerning either Party or their affiliates or any of their
respective businesses, assets, products, services, employees, suppliers or
customers (including students), or of any third party in the possession of such
Party or any of its affiliates, that is designated by such Party or any of its
affiliates in writing as confidential or proprietary or that is customarily or
legally required to be protected from public disclosure or that, given the
nature of the information or the circumstances surrounding its disclosure,
reasonably should be treated as confidential or proprietary. Notwithstanding the
foregoing, information will not be considered to be Confidential Information if
the receiving Party can reasonably demonstrate that such information (i) is
already, or otherwise becomes, publicly known through no act or omission of such
Party or any of its representatives; (ii) is lawfully received by such Party
from a third party having the right to disseminate the information without
restriction on disclosure; (iii) is independently developed by such Party
without use of or reliance on Confidential Information; or (iv) that is already
in the possession of such Party before receipt from the other Party, provided
however the fact that the individual elements of the disclosing Party’s
Confidential Information may be in the public domain shall not relieve the
receiving Party of its obligations hereunder unless a specific combination or
combinations of elements as disclosed in such information is available to the
public.

 



2

 

 

[ex10-35_001.jpg]

GSIS - DRONE AVIATION CONSULTING AGREEMENT, NOVEMBER 2017 

 

During the Term and for so long as such information remains Confidential
Information, the receiving Party shall (i) use and reproduce Confidential
Information of the other Party only as permitted under this Agreement or as
needed to perform its duties hereunder; (ii) not disclose to any third party, or
otherwise permit any third party to have access to, Confidential Information
without the other Party’s prior written consent, (iii) use at least the same
degree of care to protect Confidential Information from unauthorized use and
disclosure as it uses to protect its own confidential information of a like
nature, but no less than a reasonable degree of care, and (iv) transmit the
Confidential Information only to its officers, directors, employees, agents
and/or independent contractors/subcontractors who have a specific need to know
the Confidential Information for such purposes and who have obligated themselves
to hold such Confidential Information in confidence and otherwise agree to be
bound by and comply with the terms and provisions of this Agreement to the same
extent as if a signatory hereto. Notwithstanding any other provision of this
Agreement, the receiving Party may disclose Confidential Information to the
extent compelled or required to do so by law or legal process, provided that
such Party (i) gives the other Party prompt written notice of an impending
disclosure and (ii) if requested by the other Party, provides reasonable
assistance to the other Party (at the other Party’s expense) in opposing or
limiting the compelled or required disclosure. Each Party agrees to return or
destroy all Confidential Information provided by the other Party upon written
request by the other Party. The provisions of this paragraph shall survive the
termination of this Agreement.

 

Mutual Indemnity. Each party shall indemnify and hold harmless the other,
including its respective parent, subsidiaries and all of their respective
employees, officers, directors, proprietors, partners, representatives,
shareholders, agents and attorneys, against all claims, liabilities, costs,
damages, losses, lost profits, reasonable attorneys’ fees and other fees and
expenses to the extent proximately caused by the negligence or willful acts or
willful omissions of the indemnifying party, its directors, officers, managers,
employees, contractors, agents and representatives arising out of or related to
the performance of the terms of this Agreement or any bodily injury or death of
any person or damage to tangible personal property occurring at such location in
connection with the performance under this Agreement. The provisions of this
paragraph shall survive the termination of this Agreement.

 

Governmental Compliance and Employee Restrictions. In connection with this
Agreement, GSIS will take actions to comply, and CLIENT will not take action to
cause GSIS or request GSIS not to comply, with any applicable United States
post-employment restrictions on former governmental employees. GSIS hereby
notifies CLIENT that the following individuals are subject to such
post-employment restrictions: Mark Sullivan, David Aguilar, Noah Kroloff, Paul
Benda, John Halinski, Jill Vaughan and Kelly Hoggan.

 



3

 

 

[ex10-35_001.jpg] 

GSIS- DRONE AVIATION CONSULTING AGREEMENT, NOVEMBER 2017

 

Anti-Corruption Laws. Each party represents and warrants and covenants that, in
connection with this Agreement, neither party nor its affiliates nor any
director, officer, agent, employee or other person associated with or acting on
behalf of such party or its affiliates, in connection with the Services and Work
Product furnished under this Agreement or the performance of this Agreement, (i)
has used or will use any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii) has
made or will make any direct or indirect unlawful payment to any foreign or
domestic government official or employee; (iii) has violated or is in violation
of any provision of any Anti-Corruption Laws; or (iv) has made or will make any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act and
the UK Bribery Act 2010 and any other similar laws.

 

United States Export Control Laws. CLIENT represents and warrants that no
services or deliverables furnished under this Agreement will be exported from
the United States except in compliance with (1) all applicable U.S. export and
re-export laws and regulations, including, the Export Administration Act of
1979, the International Emergency Economic Powers Act, the Trading with the
Enemy Act, the Arms Export Control Act, and their respective regulations,
including but not limited to: the Export Administration Regulations, the Office
of Foreign Asset Control Regulations and the International Traffic in Arms
Regulations (collectively, these laws and regulations are referred to as “U.S.
Export Control Laws”), and (2) all other U.S. or non-U.S. Export Control Laws
governing the conduct of the parties under this Agreement.

 

Compliance with Other United States Laws. CLIENT represents and warrants that,
(i) neither CLIENT nor its affiliates are currently subject to any sanctions
administered by the Office of Foreign Assets Control of the United States
Department of the Treasury or any other United States governmental entity and no
action, claim, suit or proceeding by or before any U.S. governmental entity
involving CLIENT or any of its subsidiaries with respect to any such sanctions
is pending or threatened, and (ii) no services or deliverables furnished under
this Agreement will be used or transferred to any person currently subject to
any sanctions administered by the Office of Foreign Assets Control of the United
States Department of the Treasury or any other United States governmental
entity.

 

Termination for Convenience. Either party may terminate or renew this Agreement
at any time, for any reason or no reason, upon at least thirty (30) days written
notice to the other party, whereupon the parties shall be released from all
further obligations under this Agreement except for those that expressly survive
its termination. Upon the expiration or earlier termination of this Agreement
for any reason: (i) GSIS will promptly deliver to CLIENT all GSIS work products,
including all work in progress or any work product not previously delivered;
(ii) each receiving party will promptly deliver to the other party all
Confidential Information it has received and which remains in such receiving
party’s possession or control; and (iii) CLIENT will pay GSIS all accrued but
unpaid fees and reimbursable expenses due and payable to GSIS. Should this
Agreement be terminated before the end of a calendar month, the fee due and
payable to GSIS shall be prorated in accordance with the days elapsed prior to
the date of termination in that month.

 



4

 

 

[ex10-35_001.jpg] 

GSIS - DRONE AVIATION CONSULTING AGREEMENT, NOVEMBER 2017

 

Termination for Breach. Either party may terminate this Agreement if the other
party breaches any material term of this Agreement and fails to cure such breach
within fifteen (15) days following receipt of written notice thereof from the
non-breaching party.

 

Expenses. Except as otherwise expressly provided in this Agreement, each Party
shall bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement, including all fees and
expenses of agents, representatives, financial advisors, legal counsel, and
accountants.

 

Assignment. GSIS shall not assign or subcontract this Agreement without the
prior written consent of CLIENT. GSIS shall be responsible for the compliance of
its subcontractors with the terms of this Agreement including, without
limitation, all confidentiality obligations.

 

Notice. All claims, instructions, consents, designations, notices, waivers, and
other communications in connection with this Agreement (“Notifications”) shall
be in writing. Such Notifications shall be deemed properly made (a) when
received if delivered personally, (b) if delivered by facsimile transmission
when the appropriate telecopy confirmation is received; (c) upon the receipt of
the electronic transmission by the server of the recipient when transmitted by
electronic mail, or (d) within five (5) days after deposit with a nationally
recognized express delivery service, in each case when transmitted to a Party at
the following address or location:

 

If to CLIENT:

the address indicated on the execution page

 

If to GSIS:

the address indicated on the execution page

 

Each Party may send any Notifications to the intended recipient at the address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, telecopy, telex, ordinary mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient. Each
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other notice in
the manner herein set forth.

 

Governing Law. This Agreement and any dispute arising under or in connection
with this Agreement, including but not limited to any action in contract or
tort, shall be governed by the laws of the State of Arizona, without regard to
its conflict of laws principles. If any proceeding is brought for enforcement,
interpretation, modification or termination of this Agreement, the prevailing
Party shall be entitled to recover its reasonable attorneys’ fees and costs
incurred in that proceeding, in addition to any other costs or relief to which
it may be entitled.

 

Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof; provided that if any provision of
this Agreement, as applied to any Party or to any circumstance, is adjudged by a
governmental body, arbitrator, or mediator not to be enforceable in accordance
with its terms, the Parties agree that the governmental body, arbitrator, or
mediator making such determination shall have the power to modify the provision
in a manner consistent with its objectives such that it is enforceable, and/or
to delete specific words or phrases, and in its reduced form, such provision
will then be enforceable and will be enforced to the maximum extent possible
given the intent of the parties hereto.

 



5

 

 

[ex10-35_001.jpg]

GSIS - DRONE AVIATION CONSULTING AGREEMENT, NOVEMBER 2017

 

Entire Agreement. This Agreement supersedes all prior oral and written
representations, communications and agreements between the Parties and
constitutes the entire understanding of the parties regarding the subject matter
of this Agreement. This Agreement may be changed, modified or amended from time
to time only by written agreement of both Parties executed by their authorized
representatives. This Agreement may be executed in one or more counterparts and
may be executed by original or facsimile signature, all of which taken together
shall constitute one and the same original Agreement between the parties.

 

Signatures. This Agreement and any written notice, consent, agreement or
document provided for in this Agreement shall be deemed signed and/or bearing
the original signature of a given person, if such person’s name and/or adopted
signature is placed by such person on the document whether by manual signature,
electronic transmission or facsimile transmission by the person. Delivery of a
copy of this Agreement or such other document bearing an original signature by
facsimile transmission or a scanned image of the original signature, by
electronic mail in “portable document format” (“.pdf’) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

 

Counterparts. This Agreement and any documents pursuant hereto may be separately
executed by the Parties in two (2) or more counterparts and all such
counterparts shall be deemed an original, but all of which together shall
constitute one and the same instrument and will be binding on the Parties as if
they had originally signed one copy of the Agreement.

 

[Signature page follows]

 



6

 

 

SIGNATURE PAGE

DRONE AVIATION CORPORATION – GSIS CONSULTING AGREEMENT

 

IN WITNESS WHEREOF, the Parties by their authorized representatives have
executed this Agreement on the dates provided below.

 



Global Security & Innovative Strategies, L.L.C.,         By: NOAH KROLOFF    
/s/ NOAH KROLOFF   Its: Principal   Dated: November 10, 2017  

 

 

Address: 1401 H Street NW, Suite 875     Washington, D.C. 20005  

 

Drone Aviation Corporation         By:                     Its     Dated:    

 

Address: 11651 Central Parkway, #118     Jacksonville, FL 32224  

 

[Signature Page to Letter Agreement]

 



 

 